Case 4:20-cv-00662-ALM Document 79 Filed 07/29/21 Page 1 of 5 PageID #: 1687




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

DEMARCUS SULLIVAN,                                  §
                                                    §
       Plaintiff,                                   §
                                                    §
                                                    §         CIVIL ACTION NO. 4:20-CV-00662
v.                                                            Judge Mazzant
                                                    §
SCHLUMBERGER LIMITED,                               §
SCHLUMBERGER TECHNOLOGY                             §
                                                    §
CORPORATION, and ELWOOD
                                                    §
STAFFING SERVICES, INC.,
                                                    §
       Defendants.                                  §



                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Motion for Leave to Depose (Dkt. #53). Having

considered the motion and the relevant pleadings, the Court finds that Plaintiff’s motion should be

granted.

                                         BACKGROUND

       This case arises out of an employer-employee relationship whereby DeMarcus Sullivan

(“Sullivan”) alleges claims of disparate treatment, interference, and a hostile work environment

under the Civil Rights Act of 1866, 42 U.S.C. § 1981. To better understand the nature of the

claims, the Court will briefly outline the pertinent facts.

       Elwood Staffing Services, Inc. (“Elwood”) is a temporary staffing agency. In October of

2017, Elwood assigned Sullivan to work temporarily as a materials handler at Schlumberger

Technology Corporation’s (“STC”) maintenance facility in Denton, Texas. Throughout Sullivan’s

assignment at STC, he remained an employee of Elwood.
Case 4:20-cv-00662-ALM Document 79 Filed 07/29/21 Page 2 of 5 PageID #: 1688




       Sullivan worked at STC for approximately ten months. During those months, Sullivan

claims he was subject to racial harassment and discrimination by STC employees. Sullivan

allegedly reported the harassment and discrimination to both Schlumberger’s Human Resources

Department and his supervisors, but he never received a report of an investigation by the

department. In September of 2018, STC informed Elwood that it had released Sullivan from the

job assignment due to issues with Sullivan’s job performance. According to Sullivan, STC

released him because he reported concerns about racial discrimination.

       On July 9, 2021, Sullivan filed the present motion (Dkt. #53). On July 20, 2021,

Schlumberger Limited and STC (collectively, “Schlumberger”) filed their response (Dkt. #72).

On July 26, 2021, Sullivan filed a reply (Dkt. #78).

                                            ANALYSIS

       Sullivan asks the Court to grant him leave to depose additional witnesses. Sullivan

specifically seeks to take the deposition of: (1) Kimberley Zidan (“Zidan”), a human resources

compliance professional employed by Schlumberger; (2) Krisi Johansen (“Johansen”), a human

resources compliance professional employed by Schlumberger; and (3) Gaynor Richardson

(“Richardson”), a human resources manager employed by Schlumberger.

       Schlumberger responds that Sullivan’s “request to conduct three additional depositions

beyond the [ten]-deposition limit imposed by the Rules is excessive and should be denied” (Dkt.

#72 at p. 1). Specifically, Schlumberger asserts that Sullivan “has exceeded the ten-deposition

limit[,]” and Sullivan “has failed to meet [his] burden to justify the need for additional depositions”

(Dkt. #72 at pp. 3, 5).




                                                  2
Case 4:20-cv-00662-ALM Document 79 Filed 07/29/21 Page 3 of 5 PageID #: 1689




  I.   Leave to Exceed Ten-Deposition Limit

       As an initial matter, Federal Rule of Civil Procedure 30(a) presumptively limits the number

of allowed depositions per side in a case to ten. See FED. R. CIV. P. 30(a). Sullivan provides a list

of nine individuals that he has already deposed: (1) Schlumberger Limited 30(b)(6) (Clintarisha

Kenebrew); (2) Schlumberger Technology 30(b)(6) (Joseph Sharp, Clintarisha Kenebrew, and

Damian Puentes); (3) Elwood 30(b)(6) (John Niedermeyer, Lia Elliot); (4) Fredrick Tausch; (5)

Jamie Ferriman; (6) Veronica Alesna; (7) Ben Vance; (8) Travis Pitre; and (9) Hoa Trang. Sullivan

contends he “also requested and scheduled by agreement the deposition of Schlumberger’s expert

witness, Gerald Whitney Smith as the tenth deposition” (Dkt. #53 at p. 2). According to Sullivan,

“on June 25, 2021, Schlumberger disclosed key witnesses in the case for the first time[,]” and

“[e]ach of these persons were involved in the investigation of Mr. Sullivan’s complaints before he

was terminated” (Dkt. #53 at p. 2). Thus, Sullivan asserts he should be able to take the depositions

of the additional witnesses.

       Schlumberger responds that Sullivan has not taken nine depositions; rather, he has already

taken twelve. In support of this calculation, Schlumberger notes that Sullivan took the deposition

of STC’s Rule 30(b)(6) representatives in both their official and individual capacities.

Schlumberger argues that “[a]ccounting for the depositions [Sullivan] took of Defendants’ Rule

30(b)(6) designees in their individual capacities, [Sullivan] to date has conducted a total of twelve

depositions in this case, and even if the Court only considers the most egregious example, that of

witness Joseph Sharp, [Sullivan] has still reached his ten-deposition limit” (Dkt. #72 at pp. 4–5).

       No dispute appears to exist that allowing additional depositions will exceed the

presumptive ten-deposition limit imposed by Federal Rule of Civil Procedure 30(a). As such, the

Court need not determine whether Sullivan has taken ten or twelve depositions—the result remains



                                                 3
Case 4:20-cv-00662-ALM Document 79 Filed 07/29/21 Page 4 of 5 PageID #: 1690




the same: Sullivan must obtain leave to depose the additional three individuals. The Court will

therefore address whether such leave should be granted.

 II.   Need for Additional Depositions

       Under the relevant portion of Rule 30(a):

       (2) A party must obtain leave of court, and the court must grant leave to the extent
       consistent with Rule 26(b)(1) and (2):

               (A) if the parties have not stipulated to the deposition and:

                       (i) the deposition would result in more than 10 depositions being
                       taken under this rule or Rule 31 by the plaintiffs, or by the
                       defendants, or by the third-party defendants.

FED. R. CIV. P. 30(a)(2)(A)(i).

       After considering the parties’ arguments, the Court is persuaded that granting leave to

depose the additional three witnesses—Zidan, Johansen, and Richardson—is appropriate. Each of

the additional witnesses was allegedly “involved in the investigation of Mr. Sullivan’s complaints

before he was terminated” (Dkt. #53 at p. 2). Further, Sullivan contends the additional depositions

are necessary “to determine the investigation of Mr. Sullivan’s claims by both Schlumberger

entities, as well as their polices and procedures for discrimination, retaliation, and investigations”

(Dkt. #78 at p. 2).

       Because Sullivan’s claims are premised upon his purportedly unlawful termination, he

should have the ability to discover what relevant information the human resource compliance

professionals and manager at Schlumberger possess.

                                          CONCLUSION

       It is therefore ORDERED that Plaintiff’s Motion for Leave to Depose (Dkt. #53) is hereby

GRANTED.




                                                  4
Case 4:20-cv-00662-ALM Document 79 Filed 07/29/21 Page 5 of 5 PageID #: 1691

 SIGNED this 29th day of July, 2021.




                            ___________________________________
                            AMOS L. MAZZANT
                            UNITED STATES DISTRICT JUDGE
